DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Francine Nesti on December 17, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
	Claims 2 and 4 are cancelled.
	Claims 1, 3, 5 and 17 are amended as follows:
1.	A solid-state battery cell, comprising:
a cathode comprising a cathode glass fiber scaffold impregnated with cathode active material;
an anode comprising an anode glass fiber scaffold impregnated with lithium metal or a lithium metal alloy; and
a first electrolyte layer comprising an electrolyte glass fiber scaffold impregnated with a first solid-state electrolyte, the electrolyte layer positioned between the cathode , wherein one or both of the cathode glass fiber scaffold and the anode glass fiber scaffold is formed from individual columns of glass fiber extending in a thickness direction of the battery cell, the individual columns impregnated with a respective active material and space between individual columns filled with the respective active material.

3.	The solid-state battery cell of claim 1[[2]], wherein the individual columns of glass fiber extend through at least a majority of a thickness of the cathode.

5.	The solid-state battery cell of claim 1[[4]], wherein the individual columns of glass fiber extend through at least a majority of a thickness of the anode.

17.	A solid-state battery cell, comprising:
a cathode comprising a cathode glass fiber scaffold impregnated with cathode active material;
an anode comprising an anode glass fiber scaffold impregnated with lithium metal or a lithium metal alloy, wherein one or both of the cathode glass fiber scaffold and the anode glass fiber scaffold is formed from individual columns of glass fiber extending in a thickness direction of the battery cell, the individual columns impregnated with a respective active material and space between individual columns filled with the respective active material; 
a first electrolyte layer comprising an electrolyte glass fiber scaffold impregnated with a first solid-state electrolyte, the electrolyte layer positioned between the cathode and the anode and the electrolyte glass fiber scaffold extending throughout the first electrolyte layer; 
a second electrolyte layer formed between the first electrolyte layer and the anode, the second electrolyte layer consisting of a second solid-state electrolyte; and
a third electrolyte layer formed between the first electrolyte layer and the cathode, the third electrolyte layer consisting of the second solid-state electrolyte.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art neither teaches nor suggests the solid-state batteries of claims 1, 13 and 17, specifically wherein the cathode comprises a cathode glass fiber scaffold impregnated with cathode active material; an anode comprises an anode glass fiber scaffold impregnated with lithium metal or a lithium metal alloy, and wherein one or both of the cathode glass fiber scaffold and the anode glass fiber scaffold is formed from individual columns of glass fiber extending in a thickness direction of the battery cell, the individual columns impregnated with a respective active material and space between individual columns filled with the respective active material.
The closest prior art is Cho et al. (U.S. Pub. No. 2010/0273051A1), Hucker et al. (U.S. Pub. No. 2013/0059173A1) and Nandi (U.S. Pat. No. 9,269,947, cited by Applicant).
Choi teaches a composite electrode including a ceramic porous support, wherein the ceramic porous support may be formed of a foam structure (see paragraph 36).  
Hucker teaches rechargeable battery wherein at least one of an anode structure, a cathode structure and a separator structure is formed as a composite material including a glass based binder matrix (see paragraph 21).  
Nandi teaches a cathode electrode formed of glass fiber composites comprise non-woven glass microfibers and alkali-metal containing particles (see col. 2, lines 40-62).
Choi, Hucker and Nandi are each silent, however, as to columns of glass fiber wherein individual columns are impregnated with active material and space between the individual columns is filled with active material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727